                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 TERRY PYLES,                                           )
                                                        )
                 Petitioner,                            )
                                                        )
 vs.                                                    )           Case No. 20−cv–144-SMY
                                                        )
 PHIL VOSS,                                             )
                                                        )
                 Defendant.                             )


                                  MEMORANDUM AND ORDER

YANDLE, District Judge:

        Pro se Petitioner Terry Pyles, a pretrial detainee being held in the Madison County Jail,

has filed a Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241 (Doc. 1). Pyles is

being detained on state criminal charges related to manufacturing of methamphetamine in Case

2017CF000690. He is requesting reinstatement of his revoked recognizance bond and release from

custody pending trial. (Doc. 1, pp. 1,5 and 8).

        According to the Madison County Court docket for Case No. 2017CF000690, Pyles was

released on a recognizance bond on May 22, 2017. It appears that his bond was revoked and a

warrant issued in April 2019, and that he was subsequently arrested and held in the Madison

County Jail where he remains.

        Rule 4 of the Rules Governing Section 2254 Cases in United States District Courts provides

that upon preliminary consideration by the district court judge, “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the district court, the

judge must dismiss the petition and direct the clerk to notify the petitioner.” Rule 1(b) gives this

Court the authority to apply the Rules to other habeas corpus cases.



                                                    1
       As an initial matter, Pyles has named the incorrect Respondent in his Petition. By statute,

an application for a writ of habeas corpus shall name the person who has custody over the

Petitioner. 28 U.S.C. § 2242. Similarly, under 28 U.S.C. § 2243, the writ or order to show cause

is to be directed “to the person having custody of the person detained.” Respondent Voss is an

assistant state’s attorney, not a warden or the administrator of the Madison County Jail. He does

not have custody of Pyles and is therefore not the appropriate respondent for a §2241 petition.

       Additionally, federal courts must abstain from interfering with pending state proceedings

to enforce a state's criminal laws if the defendant has the opportunity to raise any possible federal

claim in state court and no exceptional circumstances exist. Olsson v. Curran, 328 F. App’x. 334,

335 (7th Cir. 2009); see also Sweeney v. Bartow, 612 F.3d 571, 573 (7th Cir. 2010) (citing Younger

v. Harris, 401 U.S. 37 (1971)). With respect to state pretrial detainees, federal habeas corpus relief

is available on these kinds of claims “only after the petitioner has exhausted his state court

remedies.” Olsson, 328 F. App’x. at 335 (affirming the dismissal of a petition where the petitioner

had not exhausted his state court remedies or presented any exceptional circumstances to justify

enjoining the state court proceeding); see also Braden v. 30th Judicial Circuit Ct. of Ky., 410 U.S.

484, 489–92 (1973) (finding petitioner could raise his speedy trial claim where he sought trial on

a three-year-old indictment, presented his federal constitutional claim in the state courts, and did

not seek to forestall a state prosecution). Exceptions exist for speedy trial and double jeopardy

claims where, without immediate federal intervention, the challenge would become moot.

Sweeney, 612 F.3d at 573.

       Pyles is a pretrial detainee facing state criminal charges. His complaints regarding the

conduct of the pretrial discovery, the charging decisions and his bond revocation are all

challengeable within the state court’s trial, appeal and post-conviction relief schemes. As such,




                                                  2
federal intervention is not warranted; the appropriate place for Pyles to raise any issues regarding

his ongoing criminal proceeding is in the Madison County Circuit Court.

                                            Disposition

       For the foregoing reasons, the Petition for a Writ of Habeas Corpus (Doc. 1) is

DISMISSED with prejudice. The Court declines to issue a certificate of appealability under Rule

11 of the Rules Governing Section 2254 Cases in the United States District Courts because no

reasonable jurist would disagree with this Court's procedural ruling. Davis v. Borgen, 349 F.3d

1027, 1028 (7th Cir. 2003) (setting forth requirements for a certificate of appealability); see also

Evans v. Circuit Court of Cook Cnty., Ill., 569 F.3d 665, 666 (7th Cir.2009) (certificate of

appealability is required for appeal from denial of habeas corpus petition brought under 28 U.S.C.

§ 2241 when the custody is the result of a state court order).

       The Clerk is DIRECTED to enter judgment accordingly and close this case.

       IT IS SO ORDERED.

       DATED: February 6, 2020


                                                      s/ STACI M. YANDLE
                                                      United States District Judge




                                                 3
